Citation Nr: 0737793	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  04-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1978.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge in October 2004.  A transcript of the 
hearing has been associated with the record.

In July 2005, the Board determined that new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection.  The Board remanded the 
appeal for additional development of the record.  


FINDINGS OF FACT

1.  The veteran's original claim for compensation, on a form 
prescribed by the Secretary, was received by the RO in 
October 1978.

2.  The veteran's claim to reopen, received July 2000, was 
reopened and the current claim is a new claim.

3.  In July 2005 the Board determined that the evidence was 
in conflict with respect to the nature and etiology of the 
veteran's claimed psychiatric disorder; it directed that the 
veteran be admitted for a period of observation and 
evaluation to address his diagnosis and its etiology.  

4.  The veteran declined to be admitted for a period of 
observation and evaluation.




CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  38 C.F.R. § 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in July 
2000, prior to the enactment of the VCAA.

A letter dated in March 2003 asked the veteran to submit or 
identify any additional evidence in his claim.  He was told 
that VA would make reasonable efforts to obtain evidence 
supportive of the veteran's claim.  The evidence necessary to 
support a claim for service connection was discussed.  

A July 2005 letter asked the veteran to complete an 
authorization so that VA could obtain private treatment 
records.  The evidence of record was discussed and the 
veteran was told how VA would assist him in obtaining 
evidence.  The letter set forth the evidence necessary to 
support a claim of entitlement to service connection.  

An October 2006 letter told the veteran that an examination 
would be scheduled and discussed the consequences of his 
failure to report.

A November 2006 letter from the West Los Angeles VA Medical 
Center notes that the veteran had missed his appointment and 
asked him to call to reschedule.

In July 2007 the veteran was informed of the manner in which 
VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran testified before 
the undersigned and was also afforded a conference with a 
Decision Review Officer at the RO.  VA has attempted to 
schedule the examination ordered by the Board's July 2005 
remand, but the veteran has declined the examination.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, direct service connection requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2007).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

The veteran originally submitted a claim for compensation in 
October 1978, on VA Form 526, Veteran's Application for 
Disability Compensation or Pension.  A January 1980 rating 
decision granted service connection for schizophrenic 
reaction.  Subsequently in July 1980, the RO determined that 
service connection for schizophrenia was not warranted and 
severed service connection.  In July 1981 the Board upheld 
severance of service connection.  

The veteran submitted a request to reopen his claim in July 
2000.  In July 2005, the Board reopened the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  It noted that the record included VA 
and private medical opinions containing various diagnoses and 
conflicting opinions regarding the etiology and diagnosis 
regarding a psychiatric disorder.  The Board concluded that 
further development was in order, and directed that the 
veteran be admitted for a period of observation and 
evaluation to determine the nature and etiology of any 
currently present psychiatric disorder.  During the hearing, 
the representative specifically requested further 
development.

An examination was scheduled for November 2006, and the 
veteran failed to report.  

A December 2006 compensation and pension examination request 
specifically indicates that the veteran should be admitted 
for a period of observation and evaluation for the purpose of 
clarifying his diagnosis and obtaining a medical opinion.

An April 2007 note in the veteran's medical record indicates 
that the Chief, Mental Health Care Group at the Long Beach VA 
Medical Center contacted the veteran to discuss the 
evaluation.  The veteran adamantly declined the inpatient 
examination.

According to 38 C.F.R. § 3.655(a), (b) (2007), when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulations define an original claim as 
an initial application on a form prescribed by the Secretary.  
38 C.F.R. § 3.160 (2007).

Based upon the plain meaning of section 3.160, the initial 
application for compensation was the  VA Form 526, received 
in October 1978.  Any other claim, such as the more recent 
submissions by the veteran, might be a new claim for service 
connection or a claim to reopen or increase; however, the 
initial application for compensation (original claim) was 
filed in October 1978.  Any other new claim would come under 
the guidance of "other original claim."  38 C.F.R. § 3.655 
(2007).

Since the veteran's current claims fall out the parameter of 
an original claim for compensation, the claim is accordingly 
denied pursuant to 38 C.F.R. § 3.655(b).  Entitlement to this 
claimed benefit cannot be established without a current VA 
examination and a medical opinion based upon a review of the 
record.

The veteran has failed to provide any reasons for declining 
the inpatient compensation and pension examination directed 
by the Board.  Under the circumstances, his claims must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


